Citation Nr: 1235056	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  11-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for depressive disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

The Veteran and R. W.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from September 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  



REMAND

Since the Veteran was last examined by VA in September 2009 and on the basis of the Veteran's testimony in July 2012, a reexamination is needed to verify the current severity of depressive disorder.  38 C.F.R. § 3.327.

Also, further development is needed on the claim for a total disability rating for compensation based on individual unemployability



Accordingly, the case is REMANDED for the following action:

1.  Obtain records since June 2011 from the Salisbury VA Medical Center.  

2.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to depressive disorder, including the effect on employment. 

The Veteran's file should be provided to the VA examiner for review. 

3. After the requested development is completed, adjudicate the claim for increase for depressive disorder and for a total disability rating under 38 C.F.R. § 4.16(b), if applicable.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

